Citation Nr: 1011595	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  07-36 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for the service- connected degenerative 
spondylolisthesis and lumbar stenosis, L4-5, status post 
lumbar laminectomy, decompression foraminotomy, and partial 
facetectomy, prior to January 1, 2008, (exclusive of the 
period from June 12, 2007 to January 1, 2008, during which 
time a temporary total evaluation was assigned pursuant to 38 
C.F.R. § 4.30), and an evaluation in excess of 40 percent 
beginning January 1, 2008.  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to August 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 RO rating decision that 
denied an evaluation in excess of 10 percent for the service-
connected lumbar spine disorder.  

In a September 2007 rating decision, the RO granted a 
temporary total rating effective from June 12, 2007 to 
October 1, 2007, pursuant to 38 C.F.R. §4.30, based on a 
period of convalescence following surgery for the service-
connected lumbar spine disability.  

The RO issued an August 2008 rating decision extending the 
temporary total rating for the service-connected lumbar spine 
disability from October 1, 2007 to January 1, 2008, pursuant 
to 38 C.F.R. § 4.30.  

In an April 2007 rating decision, the RO had also assigned a 
separate noncompensable rating for right leg neuralgia, 
effective on February 28, 2007.  

The RO then increased this rating to 20 percent, re-
characterized as right leg sciatic nerve involvement, in an 
October 2009 rating decision.  In that same rating decision, 
the RO also assigned a separate 10 percent rating for left 
leg sciatic nerve involvement, effective on April 7, 2008 and 
a 20 percent rating, effective on August 14, 2009.  

In a November 2009 rating decision, the RO granted a total 
compensation rating based on individual unemployability 
(TDIU), effective on April 7, 2008.  

The issue of an increased rating higher than 40 percent for 
the service-connected low back disability is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.  


FINDING OF FACT

For period of the appeal prior the Veteran surgery on June 
17, 2007, the service-connected low back disability picture 
is show to have been productive of a level of functional loss 
due to pain that more nearly approximated that of restriction 
of forward flexion of the thoracolumbar spine to less than 30 
degrees.  



CONCLUSION OF LAW

For the period prior to January 1, 2008, the criteria for the 
assignment of a 40 percent rating for the service-connected 
low back disability were met.  Diabetes mellitus have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.7, 4.72a including Diagnostic 
Codes 5242, 5243 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran filed her claim for increase in December 2006.  
She subsequently underwent additional surgery after which she 
was assigned a temporary total rating that eventually was 
extended from June 12, 2007 to January 1, 2008 when an 
increased schedular rating of 40 percent was assigned for the 
service-connected low back disability.  

On this record, for the time when the Veteran was not 
assigned a temporary total rating based on surgery and 
convalescence, the Board finds that the service-connected low 
back disability picture was manifested by a significant 
functional loss due to pain following repetitive movement 
that more nearly resembled that of restriction of forward 
flexion of the thoracolumbar spine to less than 30 degrees.  

Here, an examination was performed for VA in March 2007 in 
response to the Veteran's claim for increase that was 
received on December 12, 2006.  She reported at that time 
that she was unable to walk in an upright position.  The 
examiner noted that her gait was abnormal in that she favored 
her left leg and found muscle spasms and tenderness of the 
low back.  

The Veteran performed forward flexion to 90 degrees with 
pain, and the examiner added that pain caused a major 
functional impact after repetitive use.  The examiner noted 
that her low back surgery was done in September 2004 and that 
she had been having problems since August 2006.  

Given the demonstrated finding of muscle spasm as well as an 
increasing functional limitation due to pain following 
repetitive movement, the service-connected low back 
disability picture prior to her having additional low back 
surgery in June 2007 clearly met the criteria for the 
assignment of 20 percent rating (based on a low back 
functional loss to less than 60 degrees).  

Moreover, these symptoms are also shown to likely approach a 
level of impairment manifested by a restriction to 30 degrees 
or less during episodes incident to her participation in 
routine activities of life and working.  

Hence, on this record, the currently assigned 40 percent 
rating for the service-connected is warranted for the period 
of the appeal prior to June 12, 2007.  

To the extent that the action taken hereinbelow is favorable 
to the Veteran, the Board finds that a full discussion of the 
requirements of VCAA is not required at this time.  



ORDER

An increased rating of 40 percent for the service-connected 
degenerative spondylolisthesis and lumbar stenosis, L4-5, 
status post lumbar laminectomy, decompression foraminotomy, 
and partial facetectomy, prior to June 12, 2007 is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  



REMAND

After a careful review of the record, the Board finds that 
the Veteran's claim must be remanded for further action in 
order to determine the current severity of the service-
connected low back disability.  

First, the record shows that there are outstanding Social 
Security Administration (SSA) records that must be obtained.  

During VA treatment in May 2009, the Veteran reported that 
she receives SSA disability benefits.  Then, in October 2009, 
VA received a request from the SSA asking for records 
pertinent to "back surgeries" (in addition to five other 
disabilities).  

A rating decision in November 2009 granted a TDIU rating, 
noting that the Veteran was receiving SSA disability benefits 
that "appear[ed] to be related to [her] service-connected 
back condition."  

VA's duty to assist applies to relevant records.  SSA records 
are relevant, and VA must obtain them, if either (1) there is 
an SSA decision pertaining to a medical condition related to 
the one for which the Veteran is seeking service connection 
or (2) there are specific allegations "giv[ing] rise to a 
reasonable belief" that the SSA records may pertain to the 
claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 
1323 (Fed. Cir. 2010); Baker v. West, 11 Vet. App. 163 
(1998).  

Accordingly, the SSA records, which relate to the grant of 
disability benefits, are pertinent to the claim for increase.  

Currently, the record on appeal includes SSA records relating 
to an earlier determination in October 2007 denying the 
Veteran's claim for SSA disability benefits.  The records 
relating to her subsequent award of SSA benefits, however, 
have not been obtained.  The matter must be remanded to allow 
the RO an opportunity to obtain them.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The identification of the specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA.  

Hence, in addition to the actions requested above, the RO 
should undertake any other development and provide any 
further notification deemed warranted by VCAA prior to 
readjudicating the remanded claim.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1. After completing any initial 
development deemed warranted based upon a 
review of the entire record, the RO 
should take appropriate steps to contact 
the SSA and attempt to obtain any records 
pertinent to the Veteran's award or 
denial of Social Security disability 
benefits, including any decisions and/or 
determinations, and all supporting 
medical documentation utilized in 
rendering the decision.  

All attempts to fulfill this development 
must be documented in the claims file.  
If the search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile.  
The Veteran should be informed of same in 
writing.  

2.  After obtaining the SSA records, the 
RO should undertake any further notice 
and/or development warranted by the 
record, to include scheduling the Veteran 
for another VA examination.  

3.  Then, the RO should readjudicate the 
claim for increase in light of all 
pertinent evidence and legal authority 
and addressing all relevant theories of 
entitlement.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran and her 
representative with an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations and should afford them 
an appropriate time for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the remanded matter, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


